Hon. D. C. Orem             Oplnlon HO. v-1049.
State Highway Engineer
Texas Highvay Department    Re: The legality of iasaling
Austin, Texas                   a motor vehicle certif-
                                icate of title to *John
                                Doe ~~Mary Doe" o* "John
Dear Sir:                       Doe and/or Mary Doe".
            Your request for an oplnlou Inqulres aa to wheth-
er your Department Is authorized to issue a certlilcate of
title of a motor vehicle based upon an applicationwhich in-
dicatee ownership thereof to be alteruatlvelyjoined between
two or more pemona joined by "or' or joined by "and/or".
          We are not called upon to aonstrue certificate8
of'title already iseued~in the foregoing manner, but you
only inquire as to t&e propriety of future limumce.
           It is reoognited   in Texas that a certiiicatc of'
title constitutes the primary and controlling evidence of
title after a motor vehicle has been Bold for the firsttime.
Elder Chevrolet Go. v. Bailey County Motor
  tl Tex. Clo. A      1 41 Ma 1          Mill
gex! Cio. App. F&T): 6!iC.Jf\i.%zi M otor Vehicles, Sec.
42. Title ?f a motor vehicle mean8 kershhip, and of necea-
     requlrea certainty and definlteneaa. Upder Article
:&-1     v P c   the "Certificateof Title Act', provieion
is mad; ikr,r'a'iontinuous  chain of title .orovnerahlp Srom
manufacture to junking or deetruction.
          The Certlf'icateof Title A& provides that before
s&lling any motor vehiole required to be registered or 12-
tensed in this State "the owner shall~make&pblicati6i3.-..
for a certliicate OS title-and "no motor vehicle may be
diaposed of at a eubbsequent'saleunless the owner~deslgnated
in the certificate of title" ahall transfer %he certiricate
oi title on the rorm prescribed by State Highway Department.
See Artiole 1436-l,'Sect.ions27 and 33, V.P.C.
            Under Section 4, “Ovner” is defined as lqcluding:
Hon. D. C. Qreer, Page 2, V-1049.


         "The term 'Owner1 Includes any person,
    fly%, asaoclatlon,or oorporatlon other than
    a manufacturer,importer, distributor, or
    dealer clalmlng title to, or having a right
    to operate pursuant to a lien en a motor vehl-
    cle after the first sale,as herein defined,
    except the Federal Government and any of Its
    agencies, and the State of Texas and any gov-
    ernmental subdlvlslonor agency thereof not
    required by law to register or license motor
    vehicles owned or used thereby In this State.'
         Under Section 24, the "Certificateof Title"
must Include:
         "The term 'Certificateof Title' means
    a written Instrumentwhich may be Issued sole-
    ly by and under the authority of the Depart-
    ment, and which must give the following data
    tog&her with 'suchother data as the *p-t-
    ment may require from time to time:
          "(a) The nsme and address of the pur-
     cwser and seller at first sale nortransferei
     and transferer at any subsequent sale.
          n. . .

         "(1) A space for the signature of the
     owner and the owner ahall writehlu name with
    pen and Ink In such space upon receipt of the
    certificate."
          An examlnatlon of the foregoing Indicates that
certainty of ownership is required under Article 1436-l.
Use of the conjunction "or" between two.representedper-
aono in the capacity of the “owner” creates an alterna-
tive or choice between such expressed persons, and does
z;zt;;istltutethe certainty which Is required under that
          Of course, joint ownership Is not precluded,
but use'of the conjunction *or" does not create joint own-
ership, it creates an alternative ownership, l.fanything,
which would lead to uncertaintiesof conveyanolngand of
creditors'rights which were precisely intended to be elim-
inated by Article 1436-l.
          You next inquire whether you may lsnue a certlf-
lcate of title in the name of persons joined eonjunctlvely
on the applicationby the phrase "and/or".
Hon. D. C. Greer, Page 3,   V-1049.


          In American General Insurance Co. v. Webster,
118 S.W.2d 1082 (Tex. Clv. A    1936        di   I th
following language is found %ch   ls'q~~?ap&riatee
to the use of 'and/o$' in a certificateof title or else-
where:
          "Incidentally,we will remark that we
     would probably be warranted in considering
     that part of the sentence followlng'and/orl
     as meaningless, for to our way of thinking
     the abominable Invention, *and/or',Is as,
     devoid of meaning as It Is Incapable of
     classlflcatlonby the rules of grammar and
     syntax."
           The Supreme Court of Missouri condemned the use
of "and/or" In State v. Douglas, 339 MO. 187, 95 S.W.2d
1179 (19361, saying:
          11
          .  . * I confess I do not know what
    Is meant by the use of the phrase 'and/or.'
    mere Is no reason why a statute, contra&,
    or legal document of any kind cannot be
    stated in plain English. The use of the
    symbol 'and/or'has been condemned by some
    ;~::a and should be condemned by every
            In CogDptonv. State (TexiCr.App.)
    91 S.;.(2d) 732, 733, a Texas court had the
    rOii0mg to 8ay 0s its use: 'At the very
    threshold of this case, we are confronted
    with the onerous task of determini what
    Is meant by the word or symbol "and7 or" ap-
    pearing In the Indictment. If the pleader
    meant the conjunctive,he should have em-
    ployed the wo+ "and"; but If he meant to
    ~~~~~t~~r~lsjunctlve, he should have used
                  ; to use both leads to uncer-
    tainty and confusion. The primary requisite
    of criminal pleading Is deflnltenessand cer-
    tainty, so that nothing la left to inference
    or lntendment. The American Bar Association
    Journal, in commenting on the growing use of
    "sand/or,"said: "It Is Indicative of con-
    fused thought and should have no place in
    either a statqte or legal document as 'and/
    or' makes confusion  worse confounded.'. . '.*
         Such an vpression Is neither conjunctive nor
disjunctive,and 18, we think, without that degree of
-   r




        Hon. D. C. Gtieer,Page 4, V-1049.


        certainty required under Article 1436-l for the expres-
        sion of ownesshlp of a motor vehicle.

                             SUMMARY
                 The State Blghway Department Is not
            authorized to Issue a certificateof title
            to a motor vehicle In the name af.multlple
            owners joined disjunctivelyas owners on
            the certificate of title by "or" or by "and/
            or" . Art. 1436-1, Sets. 4,24,27,33,V.P.C.

                                 Yours very truly,
        APPROVED:                  PRICE DARIEL
                                 Attorney General
        Red McDaniel                            ~_ -
        State Affairs Dlvlslon                         I . I\
        Joe R. Greenhill
        First Assistant

        DJC:jmc